Exhibit 10.6
Amendment to Employment Agreement
This Amendment to Employment Agreement (this “Amendment”) is made on February
26, 2020 by and between Scientific Games Corporation, a Nevada corporation, (the
“Company”) and Patrick J. McHugh (“Executive”).
WHEREAS, the Company and Executive entered into an Amended and Restated
Employment Agreement dated as of January 1, 2019 (the “Agreement”);
NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.Increase in Base Salary. The Agreement is hereby amended by adding the
following sentence to the end of Section 3(a):
“Effective as of January 1, 2020, Executive’s base salary is increased to six
hundred thousand U.S. dollars ($600,000) per annum.”
2. Except as set forth in this Amendment, all terms and conditions of the
Agreement shall remain unchanged and in full force and effect in accordance with
their terms. All references to the “Agreement” in the Agreement shall refer to
the Agreement as amended by this Amendment. Any defined terms used in this
Amendment and not defined herein shall have the meaning as set forth in the
Agreement.
        3. This Amendment may be executed in counterparts, each of which shall
for all purposes be deemed to be an original and all of which shall constitute
the same instrument. Delivery of an executed counterpart of a signature page of
this Amendment by electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.
IN WITNESS WHEREOF, each of the parties hereto has duly executed this Amendment
as of February 26, 2020.


SCIENTIFIC GAMES CORPORATION




By: /s/ Shawn Williams
Name: Shawn Williams
Title: SVP & CHRO
        


/s/ Patrick J. McHugh
Patrick J. McHugh


1

